                   Case 2:20-cv-00678-KJN Document 38 Filed 03/29/21 Page 1 of 2


             HANSON BRIDGETT LLP
             ANDREW W. STROUD, SBN 126475
             ROSANNA W. GAN, SBN 325145
             500 Capitol Mall, Suite 1500
             Sacramento, California 95814
             Telephone: (916) 491-3050
             Facsimile:   (916) 491-3074

             OFFICE OF THE SACRAMENTO CITY ATTORNEY
             JENNIFER V. GORE, SBN 232489
             jvgore@cityofsacramento.org
             915 I Street, 4th Floor
             Sacramento CA 95814
             Telephone: (916) 808-5346
             Facsimile:    (916) 808-7455

             Attorneys for Plaintiff SACRAMENTO
             PUBLIC LIBRARY AUTHORITY


                                          UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION



             SACRAMENTO PUBLIC LIBRARY                      Case No. 2:20-CV-00678-KJN
             AUTHORITY,
                                                            JOINT STIPULATION FOR VOLUNTARY
                            Plaintiff,                      DISMISSAL WITH PREJUDICE AND
                                                            ORDER THEREON
                     v.
                                                            FRCP 41
             SACRAMENTO PUBLIC LIBRARY
             FOUNDATION; APRIL L. JAVIST, its
             Executive Director; and JAMES
             DEERINGER, its President,

                            Defendants.



                     The parties to this action, acting through counsel and pursuant to Federal Rule of

             Civil Procedure 41, and in consideration of a negotiated settlement executed by them, do

             hereby stipulate to the Dismissal With Prejudice of this action, including all claims stated

             herein against all parties, with each party to bear its own attorneys’ fees and costs.

             ///

             ///

             ///


17373253.1                   JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE
                Case 2:20-cv-00678-KJN Document 38 Filed 03/29/21 Page 2 of 2


             DATED: March 22, 2021                          HANSON BRIDGETT LLP


                                                      By:          /s/ Andrew W. Stroud
                                                            ANDREW W. STROUD
                                                            ROSANNA W. GAN
                                                            Attorneys for Plaintiff SACRAMENTO PUBLIC
                                                            LIBRARY AUTHORITY

             DATED: March 22, 2021                        MURPHY AUSTIN ADAMS SCHOENFELD LLP


                                                    By:          /s/ Michael R. O’Neil
                                                          MICHAEL R. O’NEIL
                                                          Attorney for Defendants SACRAMENTO
                                                          PUBLIC LIBRARY FOUNDATION; APRIL L.
                                                          JAVIST, its Executive Director; and JAMES
                                                          DEERINGER, its President


                                                      ORDER

                   Pursuant to Federal Rule of Civil Procedure 41, this action is hereby ordered

             dismissed with prejudice, with each party to bear their own attorneys’ fees and costs.

                   Dated: March 29, 2021




17373253.1                 JOINT STIPULATION FOR VOLUNTARY DISMISSAL WITH PREJUDICE
